Citation Nr: 0709328	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-15 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a respiratory 
disability claimed as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
August 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for chronic 
obstructive pulmonary disease, or other condition due to 
exposure to asbestos, as a result of asbestos exposure.  

During the pendency of the appeal the veteran's claims file 
was transferred to the jurisdiction of the Baltimore, 
Maryland RO.  

In his April 2004 Form 9 (substantive appeal) the veteran 
requested a hearing before a Veterans Law Judge in 
Washington, D.C.  The Board notified the veteran by letter in 
July 2004 that he had been scheduled for a hearing at the 
Board in September 2004.  The veteran requested cancellation 
of the hearing.  The hearing request is deemed withdrawn.  

In October 2005 the Board remanded the case for further 
development.  


FINDING OF FACT

The Social Security Death Index reveals that the veteran died 
in December 2006.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

It has been brought to the attention of the Board that, 
unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F. 3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
The Social Security Death Index shows that the veteran died 
on December 26, 2006.  This appeal on the merits has become 
moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


